 



Exhibit 10.UU

EXECUTIVE EMPLOYMENT AGREEMENT

          THIS EXECUTIVE EMPLOYMENT AGREEMENT, effective on the 1st day of
February, 2002, by and between MERCANTILE-SAFE DEPOSIT AND TRUST COMPANY
(“Merc-Safe” or “Employer”), a corporation of the State of Maryland, Two Hopkins
Plaza, Baltimore, Maryland 21201, and John J. Pileggi, hereinafter referred to
as “Executive.”

          WHEREAS, Employer is engaged in the banking, trust and investment
management business, and Executive has special skills and talents in that
business; and

          WHEREAS, Employer has employed Executive on the terms provided herein,
and Executive, in turn, has accepted full-time employment with Employer
according to such terms.

          NOW, THEREFORE, in consideration of the mutual covenants hereinafter
contained, the parties do hereby agree as follows:

          1. Office of Executive. Executive will serve as Executive Vice
President, Wealth Management Institutional Sales of Merc-Safe. This office may
be changed during the term of this Agreement by mutual consent of the parties.

          2. Term. The term of this Agreement shall begin on February 1, 2002,
and shall terminate on February 1, 2005; provided that the termination date
shall be extended (but not beyond Executive’s retirement date) for one
additional year on February 1, 2005 and on February 1 of each succeeding year,
unless either Employer or Executive on or before the immediately preceding
December 31 declines such an extension by written notice to the other party.

          3. Compensation. Executive shall be paid a base annual salary as
determined by the Board of Directors of Merc-Safe from time to time, at a rate
of not less than $400,000 per calendar year, subject to withholding for
appropriate items. Executive shall be eligible for such annual bonus amounts as
the Board of Directors of Merc-Safe may in its discretion award, up to $400,000
per year. Recommendations as to salary and bonus will be made to the Board of
Directors by the Board’s Committee on Executive Compensation, Promotion and
Retirement.

          4. Other Benefits. Executive shall be entitled to participate in, and
to receive benefits under, any long-term incentive plan, deferred compensation
plan, qualified retirement plan, profit sharing plan, savings plan, group life,
disability, sickness, accident and health programs, or any other benefit plan or
arrangement made available by Employer to its executive officers generally
(other than the Mercantile Bankshares Corporation Annual Incentive Compensation
Plan), subject to and on a basis consistent

 



--------------------------------------------------------------------------------



 



with the terms, conditions and overall administration of each such plan or
arrangement. Any awards of stock incentives will be in the discretion of the
Employer. In addition, Executive shall be entitled to certain benefits under an
Executive Severance Agreement among Executive, Mercantile Bankshares Corporation
and Merc-Safe dated February 1, 2002 (as such agreement may be amended from time
to time).

          5. Expenses. Employer shall reimburse Executive for all reasonable
expenses incurred by Executive in connection with the business of the Employer,
including expenses for entertainment, travel and similar items. Executive shall
submit to Employer substantiation for reimbursable expenses. Employer shall
reimburse Executive for reasonable moving expenses incurred in moving
Executive’s immediate family to the Baltimore area.

          6. Vacation. Executive shall be entitled to a minimum of four weeks
vacation each year.

          7. Scope of Employment. Executive shall perform the duties of
Executive Vice President, Wealth Management Institutional Sales of Merc-Safe in
the Investment Management and Trust Division of Merc-Safe, or any designated
successor division, and for affiliates defined by Employer. Executive agrees to
serve with undivided loyalty to Employer and to devote all of his working time
and efforts in performance of such duties, except for attention to personal
investments, participation in family business enterprises, outside
directorships, and public service commitments, provided that none of the
foregoing shall unreasonably interfere with his principal employment. Employer
shall provide Executive with suitable office, secretarial and other support
assistance appropriate to his position.

          8. Early Termination. This Agreement shall terminate prior to its
specified expiration, as may be extended from time to time, on the occurrence of
the death of Executive, or termination by the Employer for good cause. For
purposes of this Agreement, good cause shall be limited to proven or admitted
fraud or material illegal acts by Executive or a breach of any of Executive’s
covenants of undivided loyalty to and the performance of duties for Employer, as
set out in Section 7 of this Agreement. In addition, if Executive is unable to
perform his duties of office by reason of illness or incapacity for a period of
more than one hundred eighty (180) consecutive days, Employer shall be entitled
to remove Executive from some or any of his offices; provided that Employer
shall restore Executive to any such office if he shall become able to perform
the duties of any such office at any time within the three hundred sixty-five
(355) days next following his removal from any such office. Notwithstanding the
provisions of Section 3 of this Agreement, in the event of Executive’s long-term
disability as defined under Employer’s Disability Insurance Plan, Executive
shall be compensated as provided under such Plan and shall not receive his base
salary or earn any bonus under this Agreement for the period of time that such
disability shall continue.

               In the event that this Agreement is terminated for good cause as
herein provided, all obligations hereunder of Employer to Executive (other than
for

-2-



--------------------------------------------------------------------------------



 



reimbursement of expenses incurred by Executive prior to termination and any
employee benefits that are not extinguished by termination for cause) shall also
simultaneously terminate forthwith.

               In the event that Employer terminates Executive’s employment
without good cause during the original or any extended term of this Agreement,
all benefits (including salary) to Executive provided for in this Agreement
shall continue until the expiration of the remaining term of this Agreement. To
the extent that it shall not be practicable or legally feasible to continue any
such benefit in the form provided for in this Agreement, Employer may provide an
equivalent benefit in some other form or may pay or provide to Executive the
economic value of such benefit.

          9. Non-Competition. Executive agrees that upon termination of his
employment with Employer, he shall not engage in competitive activities in the
State of Maryland or in contiguous states, or the District of Columbia, or in
any other state in which any offices are maintained by Mercshares, Merc-Safe or
affiliated entities, as an employee of, consultant to, or in any other
comparable capacity with, any other banking institution, bank holding company,
financial holding company, or entity engaged in furnishing investment advice or
investment management services, for a period of two years following such
termination. Executive agrees that Employer shall be entitled to injunctive
relief, in lieu of or in addition to damages, for a violation by Executive of
the provisions of this Section 9.

          10. Successors. This Agreement shall be binding upon and inure to the
benefit of all successors of Employer, whether by merger, consolidation,
reorganization, share exchange, transfer of assets or otherwise. This Agreement
shall not be otherwise assignable by Employer except with the prior written
consent of Executive. Executive shall not assign his rights or duties under this
Agreement, except (a) as provided in Section 1 of this Agreement, and (b) as
provided under any employee or executive benefit plan with Employer relating to
Executive.

          11. Notices. All notices called for under this Agreement shall be in
writing addressed to Employer at Two Hopkins Plaza, Baltimore, Maryland 21201,
Attention: Corporate Secretary, and to Executive at Two Hopkins Plaza,
Baltimore, Maryland 21201, or to such other address as either party may
designate to the other in writing from time to time. Any such notice shall be
effective when received or two (2) business days after mailing, postage prepaid,
by first class, certified or registered mail, return receipt requested.

          12. Entire Agreement. This Agreement represents the entire agreement
between the parties, and all prior representations, agreements and
understandings between the parties as to its subject matter are of no further
force or validity.

          13. Amendments. Any amendments to this Agreement must be in writing
signed by both parties hereto.

-3-



--------------------------------------------------------------------------------



 



          14. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Maryland, without reference to
principles of conflict of laws.

          15. Headings. The headings used in this Agreement are solely for
convenience and are not to be used in the construction or interpretation hereof.

          16. Severability. In the event that one or more of the provisions of
this Agreement are found to be unenforceable or illegal, the remaining
provisions of the Agreement shall remain in full force and effect.

          IN WITNESS WHEREOF, the parties have executed this Executive
Employment Agreement, as of the day and year first above written.

WITNESS:

             
/s/
  /s/ John J. Pileggi    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

SEAL)

  John J. Pileggi    
 
           
ATTEST:
  MERCANTILE-SAFE DEPOSIT    

      AND TRUST COMPANY    
 
           
/s/ Alan D. Yarbro
  By:   /s/ Edward J. Kelly, III    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

(SEAL)
ALAN D. YARBRO
      EDWARD J. KELLY, III    
Secretary
      Chairman and Chief Executive Officer    

-4-